DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 4/30/2019. Claims 1-6 are pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are:
“first road data obtaining means” is a data recording, computing, and storage device, as disclosed in applicant’s specification, paragraph [0026] (PGPub) and FIG. 2, autonomous driving map unit-20;
“second road data obtaining means” is a data recording, computing, and storage device, as disclosed in applicant’s specification, paragraph [0025] and FIG. 2, navigation unit-10; and
“first index calculating means”, “road selecting means”, and “second index calculating means” are an ECU, as disclosed in applicant’s specification, paragraph [0023] and FIG. 1, ECU group-30, and external field recognizing ECU-30b.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“own vehicle position information obtaining unit” is a data recording, computing, and storage device, as disclosed in applicant’s specification, paragraphs [0025] and [0027]; and FIG. 2, navigation unit-10, autonomous driving map unit-20, and own vehicle position estimating unit-103,201;
deciding unit” is an ECU, as disclosed in applicant’s specification, paragraph [0023] and FIG. 1, ECU group-30, and external field recognizing ECU-30b; and
“traveling control device” is an ECU, as disclosed in applicant’s specification, paragraph [0023] and FIG. 1, ECU group-30, and autonomous driving control ECU-30a.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding claims 1-6, step 1 analysis, the subject matter of claims 1-6 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-6 are directed to a device.
Regarding step 2A, prong one analysis, claims 1-2 and 5 recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). These claims recite specifying a road on which a vehicle travels based on map data and position information. Under the broadest reasonable interpretation, these limitations cover a human driver using a map and generic GPS device to determine current location. Although claim 5 specifically recites “autonomous driving map data” and “navigation map data”, FIG. 7 of applicant’s specification clarifies that this data is of the type routinely used by human drivers to determine location.
Regarding step 2A, prong one analysis, claims 3-4 do not recite a revised step 2A, prong one, abstract idea. These claims recite comparison of a first index and a second index. The calculation of such an index cannot reasonably be performed in the human mind.
Regarding step 2A, prong one analysis, claim 6 does not recite a revised step 2A, prong one, abstract idea. This claim recites controlling traveling of a vehicle.
Regarding step 2A, prong two analysis, claims 1-2 and 5 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 1-2 and 5 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). See MPEP 2106.05(h) and the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.
Regarding step 2B, claims 1-2 and 5 include the additional elements of map data and an external positioning system. Maps and external positioning systems (GPS) are widely prevalent and in common use in the autonomous vehicle industry (see Lipson et al., Driverless: Intelligent Cars and the Road Ahead, The MIT Press, 2016, p. 171-173). Maps and external positioning systems are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claims 1-2 and 5 are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “it is decided which one of a road about which only the second map data includes data, and the road about which the first map data includes the data the own vehicle is traveling” is unclear.
Claims 3-4 depend on claim 2.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koshiba et al. (US-2017/0016731-A1, hereinafter Koshiba).
Regarding claim 1, Koshiba discloses:
A road specifying device, which specifies a road on which an own vehicle is traveling based on: (paragraph [0017] and FIG. 1, map information generation system-10, control section-20, map information generation program-21, and storage medium-30);
first map data (paragraph [0020] and FIG. 1, map information-30a);
including road data (paragraphs [0033-0034] and FIG. 2, acquire current location-S100, conform to existing road?-S105, and store movement track information indicating state in which map matching is established-S110);
second map data (paragraphs [0023-0028] and FIG. 1, map information generation program-21, movement track acquisition section-21a, movement track correction section-21b, new road acquisition section-21c, and new road addition section-21d);
including data which is the road data (paragraphs [0041-0044] and FIG. 2, move position of movement track using movement vector-S135, set track sample points and road sample points-S140, and generate pairs of track sample points and road sample points associated with each other-S145);
contents of the data partially overlaps contents of the first map data (paragraph [0043] and FIG. 4A, regions-A,B); and

Regarding claim 2, Koshiba further discloses:
wherein, when there is a road about which only the second map data includes data near the own vehicle (paragraphs [0033-0034] and FIG. 2, conform to existing road?-S105, and store movement track information indicating state in which map matching is not established-S115); and
it is decided which one of a road about which only the second map data includes data, and the road about which the first map data includes the data the own vehicle is traveling (paragraphs [0041-0044] and FIG. 2, move position of movement track using movement vector-S135, set track sample points and road sample points-S140, and generate pairs of track sample points and road sample points associated with each other-S145).
Regarding claim 3, Koshiba further discloses:
a first index indicating a likelihood that the own vehicle is traveling on the road about which the first map data includes the data is calculated (paragraphs [0033-0034] and [0038-0040]; and FIG. 2, acquire current location-S100, conform to existing road?-S105, and store movement track information indicating state in which map matching is established-S110);
a second index indicating a likelihood that the own vehicle is traveling on the road about which only the second map data includes the data is calculated (paragraphs [0041-0044] and FIG. 2, move position of movement track using movement vector-S135, set track sample points and road sample points-S140, and generate pairs of track sample points and road sample points associated with each other-S145); and
it is decided that the own vehicle is traveling on a road of a higher likelihood among the road about which the first map data includes the data and the road about which only the second map data 
Regarding claim 4, Koshiba further discloses:
an own vehicle position information obtaining unit which obtains position information of the own vehicle whose position is measured by the external positioning system (paragraph [0024] and FIG. 1, movement track acquisition section-21a, vehicle speed sensor-41, gyro sensor-42, and GPS reception section-43);
first road data obtaining means (paragraph [0020] and FIG. 1, map information-30a);
which extracts a road near the own vehicle from the first map data by using the position information of the own vehicle, and obtains data of the extracted road (paragraphs [0033-0034] and FIG. 2, acquire current location-S100, conform to existing road?-S105, and store movement track information indicating state in which map matching is established-S110);
first index calculating means which calculates for each of all the extracted roads an index indicating a likelihood that the own vehicle is traveling, selects a most likely index as a first index from the calculated indices, and selects a first road including the first index and an own vehicle position on a road of the first road (paragraphs [0033-0034] and [0038-0040]; and FIG. 2, acquire current location-S100, conform to existing road?-S105, and store movement track information indicating state in which map matching is established-S110);
second road data obtaining means (paragraphs [0023-0028] and FIG. 1, map information generation program-21, movement track acquisition section-21a, movement track correction section-21b, new road acquisition section-21c, and new road addition section-21d);
which extracts a road near the own vehicle from the second map data by using information of the own vehicle position on the selected road, and obtains data of the extracted road (paragraphs [0041-0044] and FIG. 2, move position of movement track using movement vector-S135, set track 
road selecting means (paragraph [0023] and FIG. 1, map information generation program-21, movement track acquisition section-21a, movement track correction section-21b, and new road acquisition section-21c);
which selects a road (paragraphs [0041-0044] and FIG. 2, move position of movement track using movement vector-S135, set track sample points and road sample points-S140, and generate pairs of track sample points and road sample points associated with each other-S145);
about which only the second map data includes the data and about which the first map data does not include the data from all the extracted roads (paragraphs [0033-0034] and FIG. 2, conform to existing road?-S105, and store movement track information indicating state in which map matching is not established-S115); 
second index calculating means which calculates for each of all the selected roads an index indicating a likelihood that the own vehicle is traveling, set a most likely index as a second index from the calculated indices, and selects a second road including the second index and an own vehicle position on a road of the second road (paragraphs [0041-0044] and FIG. 2, move position of movement track using movement vector-S135, set track sample points and road sample points-S140, and generate pairs of track sample points and road sample points associated with each other-S145); 
a deciding unit which (paragraphs [0020-0028] and FIG. 1, control section-20); and
when the second index is more likely than the first index upon comparison between the first index and the second index, decides that the own vehicle is traveling on the second road (paragraphs [0038-0044] and FIG. 4A, regions-A,B).


Regarding claim 5, Koshiba further discloses:
the first map data (paragraph [0020] and FIG. 1, map information-30a);
is autonomous driving map data (paragraph [0033], map matching in which the autonomous navigation track and a road indicated by the map information conform to each other);
the second map data (paragraphs [0023-0028] and FIG. 1, map information generation program-21, movement track acquisition section-21a, movement track correction section-21b, new road acquisition section-21c, and new road addition section-21d); and
is navigation map data (paragraph [0042], the control section sets track sample points and road sample points on an existing road at predetermined intervals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koshiba, as applied to claim 1 above, and further in view of Shashua et al. (US-2019/0384294-A1, hereinafter Shashua).
Regarding claim 6, Koshiba does not disclose a traveling control device. However, Shashua discloses crowd sourcing data for autonomous vehicle navigation, including the following features:
a traveling control device which controls traveling of the own vehicle based on data of a road which has been specified by the road specifying device and on which the own vehicle is traveling (paragraphs [0469-0472] and FIG. 17, server-1230, navigation system-1700, GPS unit-1710, and road profile sensor-1730).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667